Citation Nr: 1818340	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for degenerative arthritis of the right shoulder, status post decompression and resection of the distal clavicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active duty service from May 1983 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claims file was subsequently transferred to the RO in Roanoke, Virginia.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a disability evaluation in excess of 20 percent for degenerative arthritis of the right shoulder, status post decompression and resection of the distal clavicle.  The Board notes that he is also in receipt of a separate, albeit noncompensable, evaluation for right shoulder arthroscopic surgical scars associated with degenerative arthritis of the right shoulder, status post decompression and resection of the distal clavicle.  Unfortunately, the Board finds that additional development must be undertaken before this claim can be adjudicated on the merits.

The Veteran was last provided with a VA examination relevant to this disability in January 2013, over five years ago.  In Appellant's Briefs dated in April 2017 and January 2018, the Veteran's representative suggested that the Veteran's right shoulder symptomatology had worsened since the last VA examination and that a contemporaneous examination was warranted to properly examine the current severity of his condition.  

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, this issue must be remanded so that the Veteran can be scheduled for a contemporaneous VA examination to properly assess the current severity of his service-connected right shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of all symptomatology associated with his service-connected degenerative arthritis of the right shoulder, status post decompression and resection of the distal clavicle.  The claims file and a copy of this remand must be made available to the examiner.  Any necessary tests and studies should be accomplished.  Appropriate range-of-motion testing should be accomplished, to include the point at which pain begins. 

The examiner must opine (in degrees, if possible) to what extent, if any, the Veteran's initial motion is affected by pain, weakness, fatigue, lack of endurance, incoordination, or other symptoms resulting in additional functional loss/impairment. 

The examiner must also opine (in degrees, if possible) to what degree, if any, the Veteran's range of motion is limited by pain, fatigue, weakness, or incoordination, during flare-ups or with repetitive use. 

The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefits sought are not granted, then issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




